Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 06/10/2022. Claims 1, 2, 4-6, and 8 have been amended. Claim 3 has been canceled. Therefore, claims 1-2 and 4-20 are currently pending and have been addressed below.

Priority
The present application, filed on 02/27/2019, claims priority to Provisional Application 62/638,123, filed on 03/03/2018.

Response to Amendment
Regarding the claim objection for claim 6, Applicant has amended claim 6. Examiner withdraws the claim objection for claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-2 and 4-20 are directed to a method (i.e. a process). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claim 1 recites: A method for optimizing a class schedule, the method comprising: generating an initial class schedule, wherein the initial class schedule includes one or more classes and wherein the one or more classes are taught by one or more teachers; assigning, one or more students to the one or more classes; predicting a baseline growth value and a baseline achievement value for each students based on the initial class schedule; receive historical student data for each student, wherein the historical student data includes a performance level for one or more assessments, wherein the performance level is based on a score or composite of scores and correspond to a range of scores; generating teacher growth profiles for the one or more teachers, wherein the teacher growth profiles are based on teacher historical data, wherein the teacher historical data includes past student performance levels for one or more assessments; wherein the teacher growth profiles are determined on a per performance level and per assessment basis;  receiving optimization criteria from a user, the optimization criteria identifying one or more assessments for optimization;  Attorney Docket No. 1839-916466predicting an optimized growth value for one or more students by applying one or more teacher growth profiles to the performance level of one or more students corresponding to an assessment;  generating a new class schedule to increase the predicted growth of one or more students in one or more of the assessments for optimization, the new class schedule including one or more assignments of one or more students to classes.	Independent claim 11 recites: A method for predicting growth of a student based on choice of a teacher, the method comprising: one or more growth metrics for one or more teachers, each growth metric associated with a measurement type and an achievement level in the measurement type; predicting the growth of a student by applying the one or more growth metrics of the one or more teachers, the applied growth metrics corresponding to the measurement type and the achievement level of the student; displaying the predicted growth of the student for each of a plurality of different teachers; recommending a teacher and a school based on the predicted growth of the student.
Independent claim 20 recites: A method for optimizing a class schedule, the method comprising: one or more growth metrics for one or more teachers, each growth metric associated with a measurement type and an achievement level in the measurement type; receiving a base class schedule including an assignment of one or more students to classes of one or more teachers; predicting the growth of one or more students by applying one or more growth metrics of a teacher assigned to teach the students in the base class schedule, the applied growth metrics corresponding to the measurement type and the achievement level of each of the students; receiving optimization criteria from a user, the optimization criteria identifying one or more measurement types for optimization; generating a new class schedule to increase the predicted growth of one or more students in one or more of the measurement types for optimization, the new class schedule including one or more assignments of teachers to classes, the predicted growth of the students in the new class schedule determined by applying the growth metric of the teachers to one or more students in the classes the teachers are assigned to in the new class schedule.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss optimizing a class schedule and predicting growth of a student, which clearly falls under managing personal behavior or relationships or interactions between people, including teaching, and is one of certain methods of organizing human activity.	Mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion). As claim 1 recites for example, “generating an initial class schedule”, “assigning, one or more students to the one or more classes”, “predicting a baseline growth value and a baseline achievement value for each students”, “receive historical student data for each student”, “receiving optimization criteria”, “generating a new class schedule”, claim 11 recites “predicting the growth of a student” and “recommending a teacher and a school”. Concepts performed in the human mind as mental processes because the steps of obtaining, analyzing, predicting, and recommending data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity and mental processes but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of optimizing a class schedule and predicting growth of a student. In particular, the claims only recite the additional elements – a computer system. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.	Dependent claims 2, 4-10 and 12-19 add additional limitations, for example: (claim 2) wherein the measurement type associated with the growth metrics of the one or more teachers comprises at least one of high stakes test data, formative assessment data, incremental assessment data, attendance rates, or discipline rates, but these only serve to further limit the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 		Furthermore, dependent claims 2, 4-10 and 12-19 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The dependent claim limitations merely provide further transmitting, receiving, and analyzing the data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Angel et al. (US 2017/0294134 A1), hereinafter “Angel”, in view of Snyder et al. (US 2004/0009461 A1), hereinafter “Snyder”. 

Regarding Claim 1, Angel teaches the method performed by a computer system, the method comprising: (Angel, Figures 4 and 5, para 0046, discloses computing environment; Abstract, discloses an integrated student-growth platform for discovering, designating, and organizing heterogeneous instructional electronic resources based on observational assessments of students are disclosed. The student-growth platform is configured to establish and generate the best possible set of skills and resources for an educator to teach a group of students on a particular day and for a student to quickly progress to meet preferred educational standards);
predicting, by the computer system, a baseline growth value and a baseline achievement value for each students based on the initial class schedule; (Angel, para 0008, discloses a student-growth platform with a growth-projection. Para 0009, discloses student-growth platform uses a student growth percentile (SGP) algorithm to uniquely position a target student(s) into a scaled learning progression scheme based on the amount of time elapsed since the last set of assessments for the target student(s). Further, Angel, para 0018, discloses the student growth system or platform has a mechanism for probabilistic mastery, by which probabilistic algorithms are incorporated into the student-growth platform.);
receive, from a datastore, historical student data for each student, wherein the historical student data includes a performance level for one or more assessments, wherein the performance level is based on a score or composite of scores and correspond to a range of scores; (Angel, Figure 1A, discloses student growth platform including assessment platform, element 220. Angel, para 0011, discloses student growth system with student scores against a learning progression scheme; para 0066, discloses a range of scores for students; para 0023, discloses the student-learning-and-growth platform has a growth-projection engine that uses assessment data into an actionable planning template, which uses historical assessments on a student);
generating, by the computer system, teacher growth profiles for the one or more teachers, wherein the teacher growth profiles are based on teacher historical data, wherein the teacher historical data includes past student performance levels for one or more assessments; wherein the teacher growth profiles are determined on a per performance level and per assessment basis; (Angel, para 0053, discloses the achievement data may include standardized test scores for educators and pupils; para 0023, discloses historical assessments on students; Angel, para 0014, discloses a teacher’s score-to-skill-to–resource to-assignment-to-plan-management process. (Examiner is interpreting the teacher’s score-to-skill-to–resource as the teacher growth profile, As Applicants specification, para 0031, recites teacher growth profiles may be referred to as teacher growth metrics));
receiving optimization criteria from a user, the optimization criteria identifying one or more assessments for optimization; (Angel, para 0002, discloses a student-growth platform for use in an educational environment to optimize student growth. The student-growth platform provides the ability to surround the instructional process, at any level (district, state, national, or global) with growth-optimizing options (criteria) and integrates assessment, teaching, and learning-solution operations for students and educators.);
Attorney Docket No. 1839-916466predicting an optimized growth value for one or more students by applying one or more teacher growth profiles to the performance level of one or more students corresponding to an assessment; (Angel, para 0008, discloses a student-growth platform with a growth-projection. Para 0009, discloses student-growth platform uses a student growth percentile (SGP) algorithm to uniquely position a target student(s) into a scaled learning progression scheme based on the amount of time elapsed since the last set of assessments for the target student(s). Further, Angel, para 0018, discloses the student growth system or platform has a mechanism for probabilistic mastery, by which probabilistic algorithms are incorporated into the student-growth platform.);
… to increase the predicted growth of one or more students in one or more of the assessments for optimization (Angel, para 0002, discloses a student-growth platform for use in an educational environment to optimize student growth. Angel, para 0060, discloses student-growth system has a unique student growth percentile algorithm (SGP) to selectively position a student or a group of students into a scaled learning progression scheme. Angel, para 0075, discloses learning progressions can visually articulate an anticipated path, of how student learning will typically move toward increased understanding over time with good instruction.).
While Angel talks about optimizing growth, Angel does not appear to explicitly teach “a method for optimizing a class schedule … generating, by the computer system, an initial class schedule, wherein the initial class schedule includes one or more classes and wherein the one or more classes are taught by one or more teachers; … assigning, by the computer system, one or more students to the one or more classes; …generating a new class schedule …the new class schedule including one or more assignments of one or more students to classes.”
Snyder, which like Angel, talks about students, teachers and educational institutions, teaches 
a method for optimizing a class schedule (Snyder, Abstract and Fig 1, discloses producing a schedule of classes for an educational institution having a plurality of teachers, a plurality of students, and a curriculum. Para 0002, discloses invention relates in general to the field of educational scheduling software. In particular, it preferably comprises a novel system for flexibly and dynamically allocating students to classes and for producing teaching and class schedules. In a preferred embodiment, the present invention enables educational institutions to be administered more efficiently, and has far-reaching effects in improving the quality of the teaching and learning that take place in educational institutions) generating, by the computer system, an initial class schedule, wherein the initial class schedule includes one or more classes and wherein the one or more classes are taught by one or more teachers … assigning, by the computer system, one or more students to the one or more classes (Snyder, para 0017, discloses assigns a teacher to each section. 0036, discloses students to be assigned to classes with teachers or student-tutors with whom they have done well in the past, thereby increasing the likelihood of their obtaining maximum benefits from the classes) generating a new class schedule …the new class schedule including one or more assignments of one or more students to classes (Snyder, para 0165, discloses generating a new class schedule as new information comes in. Snyder, para 0036, discloses students to be assigned to classes with teachers or student-tutors with whom they have done well in the past, thereby increasing the likelihood of their obtaining maximum benefits from the classes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Angel with method for optimizing a class schedule … generating, by the computer system, an initial class schedule, wherein the initial class schedule includes one or more classes and wherein the one or more classes are taught by one or more teachers; … assigning, by the computer system, one or more students to the one or more classes; …generating a new class schedule …the new class schedule including one or more assignments of one or more students to classes as taught by Snyder with the motivation to enable educational institutions to be administered more efficiently, and have far-reaching effects in improving the quality of the teaching and learning that take place in educational institutions (Snyder, para 0002). The Angel invention, now incorporating the Snyder invention, has all the limitations of claim 1.

Regarding Claim 2, Angel, now incorporating Snyder, teaches the method of claim 1, wherein the assessment associated with the teacher growth profiles of the one or more teachers comprises at least one of high stakes test data, formative assessment data, incremental assessment data, attendance rates, or discipline rates. (Angel, para 0053, discloses the achievement data may include standardized test scores for educators).

Regarding Claim 4, Angel, now incorporating Snyder, teaches the method of claim 1, and Angel further teaches further comprising: providing base achievement levels of one or more students in an assessment (Angel, Abstract, disclose assessments of students. Examiner notes the assessments of the students are the base achievement levels.)

Regarding Claim 5, Angel, now incorporating Snyder, teaches the method of claim 1, and Angel further teaches wherein the teacher growth profiles for the one or more teachers are growth multipliers that predict growth of a student at a given performance level in an assessment (Angel, para 0008, discloses a student-growth platform with a growth-projection engine or platform. Para 0009, discloses student-growth platform uses a student growth percentile (SGP) algorithm to uniquely position a target student(s) into a scaled learning progression scheme based on the amount of time elapsed since the last set of assessments for the target student(s). Further, Angel, para 0018, discloses the student growth system or platform has a mechanism for probabilistic mastery, by which probabilistic algorithms are incorporated into the student-growth platform)

Regarding Claim 6, Angel, now incorporating Snyder, teaches the method of claim 1, and Angel further teaches wherein the predicted growth of the students in the new class schedule is determined by multiplying the teacher growth profile of the teachers to one or more students in the classes (Angel, para 0023, discloses student-learning-and-growth platform has a growth-projection engine that translates assessment data into an actionable planning template. Further, Angel, para 0018, discloses the student growth system or platform has a mechanism for probabilistic mastery, by which probabilistic algorithms are incorporated into the student-growth platform. Snyder, para 0165, discloses generating a new class schedule as new information comes in.)

Regarding Claim 7, Angel, now incorporating Snyder, teaches the method of claim 1, and Angel further teaches further comprising: receiving growth matching criteria from the user; matching one or more students to teachers based on the growth matching criteria (Angel, para 0023, discloses student-learning-and-growth platform has a growth-projection engine that translates assessment data into an actionable planning template. Angel, para 0077, discloses skills-selection engine matches the skills required for the pace determined for the student(s). Snyder, para 0284, teaches schedules could be partly determined based on matching teaching style to preferred learning style.)

Regarding Claim 8, Angel, now incorporating Snyder, teaches the method of claim 1, and Angel further teaches further comprising: receiving target criteria from the user, the target criteria comprising a threshold of growth in an assessment; displaying to the user an indication of the number of students above the threshold of growth or below the threshold of growth in the new class schedule (Angel, para 0009-0010 and 0060, discloses the student-growth platform uses a student growth percentile (SGP) (Examiner notes the student growth percentile is a threshold) algorithm to uniquely position a target student(s). Further, Angel, para 0154, discloses the student growth percentile (threshold) and may be compared to a student's growth to that of his or her academic peers nationwide.  Snyder, is used to teach class schedule, Snyder, Abstract and Fig 1, discloses producing a schedule of classes for an educational institution having a plurality of teachers and students. Snyder, para 0287, discloses the various types of constraints and optimizations performed … will be displayed on administrator screens to allow control thereof by the administration (or teaching staff, or others) of the educational institution. Further, Angel, para 0044, discloses displaying the text of interest for use in assessment, lesson planning, or any other task by a suitable electronic device.).

Regarding Claim 9, Angel, now incorporating Snyder, teaches the method of claim 1, and Angel further teaches further comprising: computing one or more growth metrics of a tool, resource, or strategy that may be applied to students; predicting the growth of one or more students from application of the tool, resource, or strategy based on the growth metrics of the tool, resource, or strategy (Angel, para 0023, discloses student-learning-and-growth platform has a growth-projection engine (Examiner notes the engine is a tool/resource) that translates assessment data into an actionable planning template, building a bridge from historical assessments on a student).

Regarding Claim 10, Angel, now incorporating Snyder, teaches the method of claim 1, and Angel further teaches further comprising: computing one or more growth metrics of a tool, resource, or strategy that may be applied to students, each of the growth metrics associated with an achievement level and a demographic; predicting the growth of one or more students from application of the tool, resource, or strategy based on the growth metrics of the tool, resource, or strategy (Angel, para 0023, discloses student-learning-and-growth platform has a growth-projection engine (Examiner notes the engine is a tool/resource) that translates assessment data into an actionable planning template, building a bridge from historical assessments on a student. Angel, para 0053, discloses achievement and demographics data. Further, Angel, para 0094, discloses assessments of the students based on demographics data, achievement data, and standards data).
Regarding Claim 11, Angel teaches a method for predicting growth of a student based on choice of a teacher, the method performed by a computer system, the method comprising: computing one or more growth metrics for one or more teachers, each growth metric associated with a measurement type and an achievement level in the measurement type; (Angel, Abstract, discloses an integrated student-growth platform for discovering, designating, and organizing heterogeneous instructional electronic resources based on observational assessments of students are disclosed. The student-growth platform is configured to establish and generate the best possible set of skills and resources for an educator to teach a group of students on a particular day and for a student to quickly progress to meet preferred educational standards. Angel, para 0014, discloses a teacher’s score-to-skill-to–resource to-assignment-to- plan-management process. (Examiner is interpreting the teacher’s score-to-skill-to–resource as the growth metric). Angel, para 0053, discloses the achievement data may include standardized test scores for educators and pupils);
predicting the growth of a student by applying the one or more growth metrics of the one or more teachers, the applied growth metrics corresponding to the measurement type and the achievement level of the student; (Angel, para 0008, discloses a student-growth platform with a growth-projection. Para 0009, discloses student-growth platform uses a student growth percentile (SGP) algorithm to uniquely position a target student(s) into a scaled learning progression scheme based on the amount of time elapsed since the last set of assessments for the target student(s). Further, Angel, para 0018, discloses the student growth system or platform has a mechanism for probabilistic mastery, by which probabilistic algorithms are incorporated into the student-growth platform.);
displaying the predicted growth of the student for each of a plurality of different teachers; (Angel, para 0044, discloses displaying the text of interest for use in assessment, lesson planning, or any other task by a suitable electronic device);
While Angel talks about optimizing student growth, Angel does not appear to explicitly teach “recommending a teacher and a school based on the predicted growth of the student.”
Snyder, which like Angel, talks about students, teachers and educational institutions, teaches 
recommending a teacher and a school based on the predicted growth of the student (Snyder, para 0284, discloses several possible teaching styles (so that a single chunk of educational material is represented for the purposes of the algorithm as several distinct modules differing in how they are to be taught), the parameter could incorporate a measure of the student's affinity for the various teaching styles (determined, perhaps, from past performance), and the resulting schedules could be partly determined based on matching teaching style to preferred learning style. Examiner notes this is recommending a teacher/school for the student. Further, Snyder, para 0325-0326, discloses teacher-student rapport is often an important factor in educational success, the scheduling algorithm is preferably programmable so as to emphasize placing students with the same teachers, particularly if they have had success in the past with those teachers. Snyder, para 0327, discloses comparative analyses is performed over time in order to determine which students improve the most with which teachers. In turn, students are preferably assigned to classes taught by those teachers with whom they have improved the most in the past. Snyder, para 0287, discloses the various types of constraints and optimizations performed will be displayed on administrator screens to allow control thereof by the administration (or teaching staff, or others) of the educational institution.)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Angel with recommending a teacher and a school based on the predicted growth of the student as taught by Snyder with the motivation to enable educational institutions to be administered more efficiently, and have far-reaching effects in improving the quality of the teaching and learning that take place in educational institutions (Snyder, para 0002). The Angel invention, now incorporating the Snyder invention, has all the limitations of claim 11.

Regarding Claim 12, Angel, now incorporating Snyder, teaches the method of claim 11, and Angel further teaches wherein the measurement type associated with the growth metrics of the one or more teachers comprises at least one of high stakes test data, formative assessment data, incremental assessment data, attendance rates, or discipline rates (Angel, para 0053, discloses the achievement data may include standardized test scores for educators).

Regarding Claim 13, Angel, now incorporating Snyder, teaches the method of claim 11, and Angel further teaches wherein at least some of the teachers are in different schools (Angel, para 0043, discloses technical platforms (e.g., to facilitate and link educational activities involving input and output by different users … The student-growth platform fully integrates learning analytics to make decisions and lay the groundwork for increased interoperability with existing school systems and instructional partners. Angel, para 0055 and 0102, discloses all users may be associated by school, school district, Examiner notes this is multiple schools, and therefore different teachers in different schools. Further, Angel, para 0171, discloses particular schools.)

Regarding Claim 14, Angel, now incorporating Snyder, teaches the method of claim 11, and Angel further teaches further comprising: computing the one or more growth metrics for the one or more teachers by using past data on the growth of students in the classes of the one or more teachers (Angel, para 0014, discloses a teacher’s score-to-skill-to–resource to-assignment-to- plan-management process. Examiner is interpreting the teacher’s score as the growth metric. Angel, para 0023, discloses the student-learning-and-growth platform has a growth-projection engine that uses assessment data into an actionable planning template, which uses historical assessments on a student).

Regarding Claim 15, Angel, now incorporating Snyder, teaches the method of claim 11, and Angel further teaches further comprising: providing a base achievement level of the student in the measurement type (Angel, Abstract, disclose assessments of students. Examiner notes the assessments of the students are the base achievement levels.)

Regarding Claim 16, Angel, now incorporating Snyder, teaches the method of claim 11, and Angel further teaches wherein the growth metrics for the one or more teachers are growth multipliers that predict growth of a student at a given level in a measurement type (Angel, para 0008, discloses a student-growth platform with a growth-projection engine or platform. Para 0009, discloses student-growth platform uses a student growth percentile (SGP) algorithm to uniquely position a target student(s) into a scaled learning progression scheme based on the amount of time elapsed since the last set of assessments for the target student(s). Further, Angel, para 0018, discloses the student growth system or platform has a mechanism for probabilistic mastery, by which probabilistic algorithms are incorporated into the student-growth platform)

Regarding Claim 17, Angel, now incorporating Snyder, teaches the method of claim 11, and Angel further teaches wherein the predicted growth of the student is determined by multiplying the growth metric of the teachers (Angel, para 0023, discloses student-learning-and-growth platform has a growth-projection engine that translates assessment data into an actionable planning template. Further, Angel, para 0018, discloses the student growth system or platform has a mechanism for probabilistic mastery, by which probabilistic algorithms are incorporated into the student-growth platform. Snyder, para 0165, discloses generating a new class schedule as new information comes in.)

Regarding Claim 18, Angel, now incorporating Snyder, teaches the method of claim 11, and Angel further teaches further comprising: computing one or more growth metrics of a tool, resource, or strategy that may be applied to the student; predicting the growth of the student from application of the tool, resource, or strategy based on the one or more growth metrics of the tool, resource, or strategy (Angel, para 0023, discloses student-learning-and-growth platform has a growth-projection engine (Examiner notes the engine is a tool/resource) that translates assessment data into an actionable planning template, building a bridge from historical assessments on a student).

Regarding Claim 19, Angel, now incorporating Snyder, teaches the method of claim 11, and Angel further teaches further comprising: computing one or more growth metrics of a tool, resource, or strategy that may be applied to the student, each of the growth metrics associated with an achievement level and a demographic; predicting the growth of the student from application of the tool, resource, or strategy based on the growth metrics of the tool, resource, or strategy (Angel, para 0023, discloses student-learning-and-growth platform has a growth-projection engine (Examiner notes the engine is a tool/resource) that translates assessment data into an actionable planning template, building a bridge from historical assessments on a student. Angel, para 0053, discloses achievement and demographics data. Further, Angel, para 0094, discloses assessments of the students based on demographics data, achievement data, and standards data).

Regarding Claim 20, Angel teaches the method performed by a computer system, the method comprising: computing one or more growth metrics for one or more teachers, each growth metric associated with a measurement type and an achievement level in the measurement type; (Angel, Abstract, discloses an integrated student-growth platform for discovering, designating, and organizing heterogeneous instructional electronic resources based on observational assessments of students are disclosed. The student-growth platform is configured to establish and generate the best possible set of skills and resources for an educator to teach a group of students on a particular day and for a student to quickly progress to meet preferred educational standards. Angel, para 0014, discloses a teacher’s score-to-skill-to–resource to-assignment-to- plan-management process. (Examiner is interpreting the teacher’s score-to-skill-to–resource as the growth metric). Angel, para 0053, discloses the achievement data may include standardized test scores for educators and pupils);
predicting the growth of one or more students by applying one or more growth metrics of a teacher assigned to teach the students in the base class schedule, the applied growth metrics corresponding to the measurement type and the achievement level of each of the students; (Angel, para 0008, discloses a student-growth platform with a growth-projection. Para 0009, discloses student-growth platform uses a student growth percentile (SGP) algorithm to uniquely position a target student(s) into a scaled learning progression scheme based on the amount of time elapsed since the last set of assessments for the target student(s). Further, Angel, para 0018, discloses the student growth system or platform has a mechanism for probabilistic mastery, by which probabilistic algorithms are incorporated into the student-growth platform.);
receiving optimization criteria from a user, the optimization criteria identifying one or more measurement types for optimization; (Angel, para 0002, discloses a student-growth platform for use in an educational environment to optimize student growth. The student-growth platform provides the ability to surround the instructional process, at any level (district, state, national, or global) with growth-optimizing options (criteria) and integrates assessment, teaching, and learning-solution operations for students and educators.)
… to increase the predicted growth of one or more students in one or more of the measurement types for optimization … the predicted growth of the students in the new class …  determined by applying the growth metric of the teachers to one or more students in the classes (Angel, para 0002, discloses a student-growth platform for use in an educational environment to optimize student growth. Angel, para 0014, discloses a teacher’s score-to-skill-to–resource to-assignment-to- plan-management process (Examiner notes score is growth metric of teacher). Angel, para 0060, discloses student-growth system has a unique student growth percentile algorithm (SGP) to selectively position a student or a group of students into a scaled learning progression scheme. Angel, para 0075, discloses learning progressions can visually articulate an anticipated path, of how student learning will typically move toward increased understanding over time with good instruction.).
While Angel talks about optimizing student growth, Angel does not appear to explicitly teach “a method for optimizing a class schedule … receiving a base class schedule including an assignment of one or more students to classes of one or more teachers … generating a new class schedule … the new class schedule including one or more assignments of teachers to classes … the teachers are assigned to in the new class schedule.”
Snyder, which like Angel, talks about students, teachers and educational institutions, teaches 
method for optimizing a class schedule (Snyder, Abstract and Fig 1, discloses producing a schedule of classes for an educational institution having a plurality of teachers, a plurality of students, and a curriculum. Para 0002, discloses invention relates in general to the field of educational scheduling software. In particular, it preferably comprises a novel system for flexibly and dynamically allocating students to classes and for producing teaching and class schedules. In a preferred embodiment, the present invention enables educational institutions to be administered more efficiently, and has far-reaching effects in improving the quality of the teaching and learning that take place in educational institutions) receiving a base class schedule including an assignment of one or more students to classes of one or more teachers (Snyder, para 0017, discloses assigns a teacher to each section. 0036, discloses students to be assigned to classes with teachers or student-tutors with whom they have done well in the past, thereby increasing the likelihood of their obtaining maximum benefits from the classes) generating a new class schedule… the new class schedule including one or more assignments of teachers to classes ... the teachers are assigned to in the new class schedule (Snyder, para 0165, discloses generating a new class schedule as new information comes in. Snyder, para 0036, discloses students to be assigned to classes with teachers or student-tutors with whom they have done well in the past, thereby increasing the likelihood of their obtaining maximum benefits from the classes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Angel with method for optimizing a class schedule … receiving a base class schedule including an assignment of one or more students to classes of one or more teachers … generating a new class schedule … the new class schedule including one or more assignments of teachers to classes … the teachers are assigned to in the new class schedule by Snyder with the motivation to enable educational institutions to be administered more efficiently, and have far-reaching effects in improving the quality of the teaching and learning that take place in educational institutions (Snyder, para 0002). The Angel invention, now incorporating the Snyder invention, has all the limitations of claim 20.

Response to Arguments
Applicants arguments filed on 06/10/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejections in light of the most recent claim amendments. Applicant has not presented any arguments and Examiner maintains the 101 rejection.

Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 rejections in light of the most recent claim amendments. Applicant has not presented any prior art arguments and Examiner maintains the 103 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Patel et al. US 2016/0343098 A1 – discussing measurement of students, teachers and educational institutions performance. The invention also relates to a method and system for measurement of teachers and educational institutions performance, more particularly the method and system aims at devising a methodology for measurement of performance based on percentage of the average improvement achieved to scope of maximum improvement possible in previous performance of a relevant group of students.
Snyder et al. US 2004/0115596 A1 – discussing producing schedules. [0160] The program reassigns and redistributes the students among the classes to which teachers have been assigned, utilizing a refined utility function for each student based upon not only the criteria of Procedure 340 but also upon the student's expected performance with the teacher assigned to the class. This has the effect of redistributing the students among the classes to which teachers have been assigned in a manner that maximizes the students' chances of success with the teachers.
Roper US 6270351 – discussing an individual education program tracking system provides an automated means for creating and administering an entire individual education plan.
Chetlur et al. US 2019/0102722 A1 – discussing systems and methods for monitoring and improving teacher effectiveness. The systems and methods scrutinize various aspects of teacher performance, formulate appropriate recommendations for improving such performance, and provide digital interlinkages among teachers in order to effectively distribute content and improve teacher efficiency.
Gibbons et al. US 2006/0036460 A1 - A system and method for optimizing the effectiveness of an educational institution. Means are provided for establishing a relationship between educational institution and a student wherein the student's progress is monitored from registration through and beyond graduation. Monitoring means allow the student's progress to be measured and the student's need for support and attention to be determined. Additional means permit an administrator of an educational institution to measure the effectiveness of an educational institution's program and to determine prospectively the resources needed to meet student commitments
WO 2003091930 A2 - if any students do not have predetermined assignments for the particular class session. FIGURES SA and 5B also illustrate that an instructor may regularly evaluate a student's performance and make adjustments to her individual lesson plan based on the evaluations.
Kauffmann, Paul; Abdel-Salam, Tarek; John Dail Garner, “Predictors Of Success In The First Two Years: A Tool For Retention”, Association for Engineering Education - Engineering Library Division Papers: Jun 24, 2007, https://peer.asee.org/predictors-of-success-in-the-first-two-years-a-tool-for-retention - discussing predicting academic success.
Darling-Hammond, Linda; Newton, Stephen P; Wei, Ruth Chung, “Developing and assessing beginning teacher effectiveness: the potential of performance assessments”, Educational Assessment, Evaluation and Accountability, Aug 2013, https://edpolicy.stanford.edu/sites/default/files/publications/developing-and-assessing-beginning-teacher-effectiveness-potential-performance-assessments.pdf - discussing an authentic tool for evaluating prospective teachers by examining their abilities to plan, teach, assess, and reflect on instruction in actual classroom practice. The PACT seeks both to measure and develop teacher effectiveness, and this study of its predictive and consequential validity provides information on how well it achieves these goals. The research finds that teacher candidates' PACT scores are significant predictors of their later teaching effectiveness as measured by their students' achievement gains.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629/SANGEETA BAHL/Primary Examiner, Art Unit 3629